Exhibit 10.2

AMENDED AND RESTATED UNCONDITIONAL AND

CONTINUING LEASE GUARANTY

THIS AMENDED AND RESTATED UNCONDITIONAL AND CONTINUING LEASE GUARANTY
(“Guaranty”) is made effective as of June 6, 2007 (the “Effective Date”) by
LIFECARE HOLDINGS, INC., a corporation organized under the laws of the State of
Delaware (“LifeCare”), SAN ANTONIO SPECIALTY HOSPITALS, LTD., a limited
partnership organized under the laws of the State of Texas (“San Antonio
Subtenant”), and LIFECARE HOSPITALS OF MILWAUKEE, INC., a corporation organized
under the laws of the State of Delaware (“Waukesha Subtenant”), in favor of
HEALTH CARE REIT, INC., a corporation organized under the laws of the State of
Delaware (“Landlord”), HCRI TEXAS PROPERTIES, LTD., a limited partnership
organized under the laws of the State of Texas (“HCRI-TX” and a “Landlord”), and
HCRI WISCONSIN PROPERTIES, LLC, a limited liability company organized under the
laws of the State of Wisconsin (“HCRI-WI” and a “Landlord”).

RECITALS

A. Landlord and Life Care REIT 1, Inc., a corporation organized under the laws
of the State of Delaware (“Tenant”), are entering into a lease of certain real
property (“Property”) pursuant to an Amended and Restated Master Lease Agreement
of even date (“Lease”). Tenant is entering or has entered into a Sublease with
Waukesha Subtenant and San Antonio (individually and collectively “Subtenant”)
for a portion of the Property. Any capitalized term not defined in this Guaranty
which is defined in the Lease shall have the meaning set forth in the Lease.

B. In order to enter into the Lease to Tenant, Landlord requires that this
Guaranty be provided by Life Care, Waukesha Subtenant and San Antonio Subtenant
(individually and collectively “Guarantor”). LifeCare is the parent of Tenant.
LifeCare’s wholly-owned subsidiary, LifeCare Holdings Company of Texas, a Nevada
limited liability company, is the sole general partner of San Antonio Subtenant
and the sole owner of Waukesha Subtenant. Each of LifeCare and Subtenant has
determined that each will benefit from the Lease to Tenant and has agreed to
provide this Guaranty to Landlord.

C. As used herein, “Lease Documents” means the Lease and all other documents and
agreements made by Tenant in connection with the Lease, as amended, modified,
renewed or extended from time to time. “Credit” means all rent, late charges,
interest, taxes, utility charges, insurance premiums and all other charges,
expenses and amounts payable by Tenant to Landlord pursuant to the Lease
Documents. “Security” includes all guaranties of any Credit, all interests in
real or personal property securing the payment of any Credit or any guaranties
of any Credit, and all other agreements, rights or interests insuring or
guaranteeing payment of any Credit. “Lease Obligations” means all of the
covenants, obligations and liabilities of Tenant and Guarantor, if any, under
the Lease Documents, including the payment of the Credit when due.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Guarantor agree as follows:

1. Guaranty. Guarantor unconditionally guarantees the prompt payment when due of
the Credit and the performance of the Lease Obligations and shall indemnify
Landlord and hold Landlord harmless from any costs and expenses in any way
arising out of Tenant’s failure to repay the Credit or perform the Lease
Obligations according to their terms.

2. Warranties.

(a) Capacity. LifeCare and Waukesha Subtenant are each a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and warrant that each has taken all necessary corporate action to incur
the obligations of this Guaranty and to execute, deliver and perform this
Guaranty. San Antonio Subtenant is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Texas and warrants
that it has taken all necessary action to incur the obligations of this Guaranty
and to execute, deliver and perform this Guaranty.

(b) Contracts. LifeCare and Waukesha Subtenant each warrant that there is no
provision of its respective Articles of Incorporation or Bylaws or any existing
indenture, contract or agreement to which it is a party or of any law,
administrative regulation, court order or consent decree that would be
contravened by the execution, delivery or performance of this Guaranty. San
Antonio Subtenant warrants that there is no provision of its partnership
agreement or any existing indenture, contract or agreement to which it is a
party or of any law, administrative regulation, court order or consent decree
that would be contravened by the execution, delivery or performance of this
Guaranty.

(c) Inducement to Landlord; Waivers. Guarantor [1] acknowledges that Landlord
would not have extended the Credit to Tenant and will not continue to extend
Credit to Tenant but for this Guaranty; [2] warrants that Guarantor has given
this Guaranty to induce Landlord to extend and to continue to extend Credit to
Tenant; [3] agrees that Landlord may rely on this Guaranty in extending future
Credit to Tenant without notice to Guarantor; [4] warrants that Guarantor has
received good and valuable consideration for this Guaranty; [5] waives
acceptance of this Guaranty; [6] warrants that Guarantor has not given this
Guaranty in reliance upon the existence of any Security; [7] acknowledges
receipt of notice of all Credit extended before this date; [8] waives notice of
any Credit extended after this date; [9] waives protest and any other notice of
failure to pay the Credit or to perform any agreement relating to any Credit or
Security; [10] acknowledges that Guarantor has read this Guaranty, the Lease and
all other documents in connection with the Lease; and [11] acknowledges that
Guarantor understands and agrees to Guarantor’s obligations under this Guaranty.

(d) No Reliance on Information about Tenant from Landlord. Guarantor
[1] warrants that Guarantor has not relied on any information about Tenant, the
Security or any guarantor of the Credit provided directly or indirectly by
Landlord; [2] warrants that Guarantor is familiar with Tenant, Tenant’s affairs,
and the Security; [3] warrants that Guarantor has had ample opportunity to
investigate Tenant, Tenant’s affairs, the Security, and the effect that the
Credit will have; [4] warrants that Guarantor has been

 

- 2 -



--------------------------------------------------------------------------------

provided all information concerning Tenant, Tenant’s affairs, and the Security
that Guarantor has requested; [5] warrants that Guarantor has had adequate
opportunity to seek and evaluate professional advice concerning Tenant, the
Security and this Guaranty from advisors of Guarantor’s choosing, including
financial and legal advice; and [6] agrees that Guarantor shall not rely on any
information provided by Landlord about Tenant or the Security, including any
other guarantor. Guarantor shall continue to investigate and evaluate Tenant and
the Security independently throughout the term of this Guaranty, and Landlord
has no obligation to provide Guarantor any information about Tenant or the
Security.

(e) No Insolvency. On the date of Guarantor’s entering into this Guaranty and
after giving effect to all indebtedness of Guarantor, Guarantor reasonably
believes that [1] Guarantor will be able to pay Guarantor’s obligations as they
become due and payable; [2] the present fair saleable value of Guarantor’s
assets exceeds the amount that will be required to pay Guarantor’s probable
liability on its obligations as the same become absolute and mature; [3] the sum
of Guarantor’s property at a fair valuation exceeds Guarantor’s indebtedness;
and [4] Guarantor will have sufficient capital to engage in Guarantor’s
businesses. The proceeds of the Credit constitute fair consideration and
reasonably equivalent value for this Guaranty.

3. Waivers. Without notice to or consent of Guarantor, Landlord may do or
refrain from doing anything affecting any Credit or any Security, including the
following: [a] granting or not granting any indulgences to anyone liable for
payment of the Credit or any Security; [b] failing to get or to perfect any
Security; [c] failing to get an enforceable agreement to repay the Credit;
[d] releasing any Security or anyone or any property from liability for payment
of the Credit; [e] changing the Lease or any agreement relating to the Credit or
any Security; [f] extending the time for payment of the Credit, including
extending the time beyond the term of the Lease; [g] exercising any right or
remedy, including, without limitation, eviction of Tenant or termination of the
Lease; [h] applying any funds received from Tenant, Guarantor or any other party
and any funds realized from any Security in such manner and in such order or
priority as Landlord elects in its sole discretion; and [i] delaying in
enforcing or failing to enforce any rights to payment of the Credit or rights
against any Security. In the event that Landlord forecloses or otherwise
realizes on any Security for repayment of the Credit, Guarantor agrees that the
purchase price at any judicial or other sale of the Security paid by Landlord or
any other party shall be conclusive evidence of the value of the Security, and
Landlord shall have an absolute right to obtain a deficiency judgment of all
amounts due in excess of such purchase price, to the extent permitted by
applicable law. Guarantor waives the right to contest the value of the Security
through appraisals or otherwise, and waives any defense to a deficiency judgment
that Guarantor may have pursuant to any statute or other applicable law.

FOR TEXAS – WHEN GUARANTOR IS GENERAL PARTNER OF PARTNERSHIP TENANT OR IS MEMBER
OF LLC TENANT: GUARANTOR HEREBY AGREES THAT LANDLORD IS NOT REQUIRED TO COMPLY
WITH §3.05(d) OF ARTICLE 6132(b) OF THE TEXAS CODE AND THAT THE LIMITATIONS OF
SUCH SECTION SHALL NOT APPLY TO ANY ACTION BY LANDLORD AGAINST GUARANTOR ARISING
WITH RESPECT TO THE CREDIT OR THIS GUARANTY.

 

- 3 -



--------------------------------------------------------------------------------

4. Defects in Security, Etc. Guarantor’s liability under this Guaranty shall not
be affected by [a] any default in any document concerning any Credit or Security
when accepted by Landlord or arising any time thereafter; [b] the
unenforceability of or defect in any Security or document relating to any
Credit; [c] any decline in the value of any Security; [d] Landlord’s failure to
obtain any Security or to perfect Landlord’s security interest therein; [e] the
death, incompetence, insolvency, dissolution, liquidation or winding up of
affairs of Tenant, Guarantor or anyone liable for any Security or the start of
insolvency proceedings by or against any such person or entity; [f] any
termination of the leasehold estate created by the Lease to the extent Tenant
remained liable under the Lease; [g] the release or discharge of Tenant in any
creditor’s, receivership, bankruptcy, other insolvency proceedings, or other
proceedings; [h] impairment, limitation or modification of the liability of
Tenant or the estate of Tenant in bankruptcy or of any remedy for the
enforcement of Tenant’s liability under the Lease, resulting from the operation
of any present or future provisions of the federal Bankruptcy Code or other
statutes or from the decision of any court; [i] the rejection or disaffirmance
of the Lease in any such proceedings; [j] the assignment or transfer of the
Lease by Tenant; [k] any disability or other defense of Tenant; [l] the
cessation from any cause whatsoever of the liability of Tenant under the Lease;
or [m] any reorganization, merger, consolidation, combination or sale of
substantially all the assets of Tenant.

5. Waiver of Surety’s Defenses. GUARANTOR WAIVES ALL SURETYSHIP AND OTHER
SIMILAR DEFENSES.

6. Unconditional Obligation. If Tenant fails to pay all or any part of any
Credit when due after expiration of any applicable grace, notice or cure period,
Guarantor shall immediately pay to Landlord all amounts then due and payable in
connection with any Credit, regardless of whether or not Landlord first pursues
Tenant or exhausts any of its rights or remedies against Tenant, any other
guarantor, others or other Security. Guarantor shall not have any right of
subrogation to the rights of Landlord against any of the assets of Tenant or any
other guarantor of the Lease until after indefeasible payment in full of the
Credit.

7. Continuing Obligation. This Guaranty shall extend and be applicable to all
renewals, amendments, extensions, consolidations, modifications, increases and
reductions of the Lease Documents and the Credit. Guarantor’s liability under
this Guaranty shall not be reduced or cancelled by any such action and shall be
deemed modified in accordance with the terms of such action, whether or not
Guarantor has notice of such action.

8. Subordination. Only during the Effective Period, as herein defined, Guarantor
subordinates to and postpones in favor of the Credit and Security [a] any
present and future debts and obligations of Tenant to Guarantor (the
“Indebtedness”), including, but not limited to, [i] salary, bonuses and other
payments pursuant to any employment arrangement; [ii] fees, reimbursement of
expenses and other payments pursuant to any independent contractor arrangement;
[iii] principal and interest pursuant to any Indebtedness; [iv] distributions
payable to any shareholders or general or limited partners of Tenant; and
[v] lease payments pursuant to any leasing arrangement; and [b] any liens or
security interests securing payment of the Indebtedness. The provisions of this
paragraph shall be effective only [i] after the occurrence of an Event of
Default (as defined in the Lease) and until such Event of Default is cured, or
[ii] after the commencement of any bankruptcy or insolvency proceeding by or
against Tenant and until such proceeding is dismissed (“Effective Period”).
During the Effective Period, Guarantor shall not ask for, sue for, demand, take
or receive any payment, by setoff or in any other manner, including the receipt
of a negotiable instrument, for all or any part of the Indebtedness owed by
Tenant, or

 

- 4 -



--------------------------------------------------------------------------------

any successor or assign of Tenant, including, without limitation, a receiver,
trustee or debtor in possession (the term “Tenant” shall include any such
successor or assign of Tenant) until the Credit has been paid in full; however,
if Guarantor receives such a payment, Guarantor shall immediately deliver the
payment to Landlord for credit against the then outstanding balance of the
Credit, whether matured or unmatured. During the Effective Period,
notwithstanding any right of Guarantor to ask, demand, sue for, take or receive
any payment with respect to the Indebtedness, all rights, liens and security
interests of Guarantor, whether now or hereafter arising, in any assets of
Tenant or in any Security shall be and hereby are subordinated to the rights of
Landlord in such assets and Guarantor shall have no right to possession of any
such assets or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until the Credit has been paid in full. Guarantor agrees
that Landlord shall be subrogated to Guarantor with respect to Guarantor’s
claims against Tenant and Guarantor’s rights, liens and security interest, if
any, in any of Tenant’s assets and proceeds thereof until all of the Credit has
been paid in full.

Guarantor warrants and represents that no other party owns an interest in the
Indebtedness other than Guarantor (whether as joint holders of the Indebtedness,
participants or otherwise) and that, except as provided below, the entire
Indebtedness is and shall continue to be owing only to Guarantor. Guarantor
shall not assign or transfer to others any claim Guarantor has or may have
against Tenant, unless such assignment or transfer is made expressly subject to
this Guaranty.

Any claim which Guarantor may make against Tenant or Tenant’s estate in any
bankruptcy or insolvency proceedings shall be expressly subject to the terms of
this §8.

In the event of any distribution of the assets or readjustment of the
obligations and indebtedness of Tenant, whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding involving the readjustment of all or any of
the Indebtedness hereby subordinated, or the application of the assets of Tenant
to the payment or liquidation thereof, Landlord shall be entitled to receive
payment in full of any and all of the Credit, due or not due, prior to the
payment of all or any part of the Indebtedness hereby subordinated, and in order
to enable Landlord to enforce its rights hereunder in any such action or
proceeding, Landlord is hereby authorized and empowered in its discretion to
make and present for and on behalf of Guarantor such proofs of claims against
Tenant, if Guarantor shall have failed to file any such proof of claim within
30 days after Landlord has requested Guarantor to file such proofs of claim on
account of the Indebtedness hereby subordinated, as Landlord may deem expedient
or proper, and to vote such proofs of claims in any such proceeding and to
receive and collect any and all dividends or other payments or disbursements
made thereon in whatever form the same may be paid or issued and to apply the
same on account of any of the Credit.

In the event of any distribution, division or application, partial or complete,
voluntary or involuntary, by operation of law or otherwise, of all or any part
of the assets of Tenant or the proceeds thereof, to the creditors of Tenant’s
business, or upon the sale of all or substantially all of Tenant’s assets, then,
and in any such event, any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any or all of the Indebtedness shall be paid
or delivered directly to Landlord for application on any of the Credit, due or
not due, until such Credit shall have first been fully

 

- 5 -



--------------------------------------------------------------------------------

paid and satisfied. After the occurrence and during the continuance of any Event
of Default, in the event that Guarantor shall fail or refuse to take any action
that Landlord requests in writing that Guarantor take with respect to the
Indebtedness within 30 days of Guarantor’s receipt of such request, Guarantor
authorizes and empowers Landlord to demand, sue for, collect and receive every
such payment or distribution and give acquittance therefor and to file claims
and take such other proceedings, in Landlord’s own name or in the name of
Guarantor or otherwise, as Landlord may deem necessary or advisable for the
enforcement of this Guaranty; and Guarantor will execute and deliver to Landlord
such powers of attorney, assignments or other instruments or documents, as may
be requested by Landlord in order to enable Landlord to enforce any and all
claims upon or with respect to any or all of the Indebtedness and to collect and
receive any and all payments of distributions which may be payable or
deliverable at any time upon or with respect to the Indebtedness, all for
Landlord’s own benefit.

Should any payment, distribution, security, instrument or proceeds which are
subject to the subordination contained in the first paragraph of this §8 be
received by Guarantor upon, or with respect to, the Indebtedness while such
subordination provision is effective and prior to the satisfaction of all of the
Credit and termination of all financing arrangements between Tenant and
Landlord, Guarantor shall receive and hold the same in trust as trustee, for the
benefit of Landlord and shall forthwith deliver the same to Landlord in
precisely the form received (except for the endorsement or assignment of
Guarantor where necessary), for application on any of the Credit, due or not
due, and until so delivered, the same shall be held in trust by Guarantor as the
property of Landlord. In the event of the failure of Guarantor to make any such
endorsement or assignment to Landlord, Landlord, or any of its officers or
employees, is hereby irrevocably authorized to make the same.

Any instrument evidencing any of the Indebtedness, or any portion thereof, will,
on the date hereof or promptly hereafter, be inscribed with a legend
conspicuously indicating that payment thereof is subordinated to the claims of
Landlord, pursuant to the terms of this Guaranty, and will be delivered to
Landlord upon request therefor after the declaration of an Event of Default, if
such original is necessary in order to enable Landlord to take any action
permitted hereunder, including, without limitation, the filing of proofs of
claim on behalf of Guarantor.

This subordination shall continue and shall be irrevocable until all the terms,
covenants and conditions of the Credit have been fully and completely performed
by Tenant or otherwise discharged and released by Landlord, and Guarantor shall
not be released from any duty, obligation or liability hereunder so long as
there is any claim of Landlord against Tenant arising out of the Credit which
has not been performed, settled or discharged in full.

9. Financial Statements.

(a) Financial Statements. Not later than 90 days after the end of each fiscal
year to the extent not otherwise delivered to Landlord in accordance with the
terms of the Lease, each corporate, partnership or limited liability company
Guarantor shall deliver to Landlord audited consolidated (if applicable)
financial statements of such Guarantor for the preceding year. In addition, not
later than 45 days after the end of each quarter, each corporate, partnership or
limited liability company Guarantor shall deliver to Landlord unaudited
consolidated (if applicable) financial statements of such Guarantor for the
preceding quarter.

 

- 6 -



--------------------------------------------------------------------------------

(b) Certificate. With each delivery of financial statements, Guarantor shall
also provide to Landlord a Certificate in the form of Exhibit A.

(c) Tax Returns. Guarantor shall deliver or cause to be delivered to Landlord
the federal tax return of Guarantor in accordance with the terms of the Lease on
a consolidated basis with Company.

(d) Other Information. Guarantor shall promptly furnish to Landlord such other
information and statements concerning the business affairs and financial
condition of Guarantor as Landlord may reasonably request. Guarantor shall give
Landlord access to all books, records and financial data of Guarantor by or
through any of Landlord’s officers, agents, attorneys or accountants, at all
reasonable times and upon reasonable prior notice. Landlord may examine, inspect
and make extracts from Guarantor’s books and other records at all reasonable
times and upon reasonable prior notice, subject, however, to any agreements made
by Landlord regarding confidentiality of such information.

(e) Covenants. Guarantor covenants that all financial statements of Guarantor
furnished Landlord will present fairly the financial condition of Guarantor as
of the dates of the statements and will be prepared in accordance with generally
accepted accounting principles applied on a basis consistently maintained
throughout the period involved.

10. Net Worth and Current Ratio. Commencing with the fourth anniversary of the
issuance of the C of O Date for the respective Facility operated by Subtenant
and thereafter throughout the term of the Lease, each Subtenant shall maintain a
Net Worth (as defined in the Lease) of at least $1,000,000.00, with cash and
cash equivalents of $1,000,000.00. Commencing with the 1st full calendar quarter
after the issuance of the C of O for the respective Facility operated by
Subtenant and thereafter throughout the term of the Lease, each Subtenant shall
maintain for each fiscal quarter a ratio of current assets to current
liabilities of not less than 1.2 to 1.00. LifeCare shall maintain cash and cash
equivalents, including eligibility under lines of credit, of at least
$5,000,000.00.

11. No Conveyance. Guarantor shall not sell, give, convey or otherwise transfer,
directly or indirectly, any of the assets of Guarantor to any person
(“Transferee”) if such transfer would cause the Net Worth of such Guarantor to
be less than the amount required to be maintained under this Guaranty; provided,
however, that the foregoing restriction shall not apply to any transfer of
assets made after Guarantor’s death (if an individual) pursuant to any will,
testament or applicable law of descent and distribution. Any transfer of assets
that is prohibited by this section shall constitute an Event of Default under
the Lease and shall be deemed to be a fraudulent conveyance against Landlord. In
the event of any such prohibited transfer, Landlord shall be entitled to enforce
this Guaranty against the Transferee and to seize all such transferred assets
and apply the proceeds from such assets to payment of the Credit, whether
matured or unmatured.

 

- 7 -



--------------------------------------------------------------------------------

12. Lease Covenants. Throughout the term of the Lease, Guarantor shall comply
with all requirements and covenants of the Lease applicable to Guarantor,
including, without limitation, Article 14, §15.7 and Article 23.

13. Subsequent Guaranties. No subsequent guaranty to Landlord by Guarantor shall
supersede or terminate this Guaranty, but shall be an additional guaranty unless
otherwise stated therein and, if Guarantor has given a previous guaranty to
Landlord, this Guaranty shall be in addition to the previous guaranty.

14. Successors, Etc. This Guaranty shall be binding upon not only Guarantor but
also Guarantor’s heirs, administrators and personal representatives and shall
inure to the benefit of Landlord and its successors and assigns.

15. Termination; Revocation. Subject to reinstatement pursuant to §16, this
Guaranty shall automatically terminate on the date on which all of the Credit is
paid in full. No revocation of this Guaranty or any substitute guaranty by
Guarantor shall be effective until all of the Credit has been paid in full.

16. Survival. The obligations of Guarantor under this Guaranty will continue to
be effective or shall be reinstated, as the case might be, if at any time any
payment from Tenant of any sum due to Landlord is rescinded or must otherwise be
restored or returned by Landlord on the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Tenant or as a result of the appointment of a
custodian, conservator, receiver, trustee or other officer with similar powers
with respect to Tenant or any part of Tenant’s property or otherwise.

17. Governing Law. This Guaranty shall be governed by and construed in
accordance with the internal laws of the State of Ohio, without giving effect to
the conflict of laws rules thereof.

18. Number; Gender. Where appropriate, the number of any word in this Guaranty
shall include both singular and plural, the gender of any word shall be
masculine, feminine or neuter.

19. Enforceability. If any provision of this Guaranty or the application thereof
to anyone or any circumstance shall be adjudged invalid or unenforceable to any
extent, the application of the remainder of the provision to the party or
circumstance, the application of the provision to other parties or
circumstances, and the application of the remainder of this Guaranty shall not
be affected thereby. Each provision of this Guaranty shall be valid and
enforceable to the fullest extent permitted by law.

20. No Waivers by Landlord. No forbearance by Landlord in exercising any right
under this Guaranty, any Credit or any Security shall operate as a waiver
thereof; no forbearance in exercising any right under this Guaranty, any Credit
or any Security on any one or more occasions shall operate as a waiver of such
right on any other occasion; and no single or partial exercise of any right
under this Guaranty, any Credit or any Security shall preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. Landlord’s rights under this Guaranty are cumulative and not
exclusive of any rights or remedies that Landlord may otherwise have.

 

- 8 -



--------------------------------------------------------------------------------

21. Fees and Expenses. Guarantor shall pay to Landlord all reasonable costs and
expenses incurred by Landlord in administering the Lease and the Security,
enforcing or preserving Landlord’s rights in connection with any Credit,
Security or this Guaranty and in all matters of collection, whether or not an
Event of Default (as defined in the Lease) has actually occurred or has been
declared and thereafter cured, including, but not limited to, [a] reasonable
attorney’s fees and paralegal fees and disbursements; [b] the fees and expenses
of any litigation, administrative, bankruptcy, insolvency, receivership and any
other similar proceeding; [c] court costs; [d] the expenses of Landlord, its
employees, agents, attorneys and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency and other proceedings and for lodging,
travel and attendance at meetings, hearings, depositions and trials; and
[e] consulting fees and expenses incurred by Landlord in connection with any
litigation or other proceeding; provided, however, Landlord’s internal
bookkeeping and routine leasing servicing costs are not payable by Guarantor.

22. Notices. Any notices required or desired to be given under this Guaranty
shall be in writing and shall be delivered in the manner set forth in the Lease,
and if to Landlord, delivered to Landlord at One SeaGate, Suite 1500, P.O.
Box 1475, Toledo, Ohio 43603-1475, and if to a Guarantor, to the address set
forth opposite such Guarantor’s signature, or to such other address as Landlord
or any Guarantor may hereafter give written notice thereof. All notices shall be
effective upon the earlier of actual receipt or three days after deposit in the
U.S. mail or one business day after deposit with the overnight courier. Any
notices meeting the requirements of this section shall be effective, regardless
of whether or not actually received.

23. Amendment. This Guaranty may not be amended except in a writing signed by
Guarantor and Landlord. All references to this Guaranty, whether in this
Guaranty or any other document or instrument, shall be deemed to incorporate all
amendments, modifications, renewals and extensions of this Guaranty and all
substitutions therefor made after the date hereof.

24. Joint and Several Liability. If more than one Guarantor, the liability of
each Guarantor under this Guaranty is joint and several.

25. Counterparts. This Guaranty may be executed in multiple counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

26. WAIVER OF JURY TRIAL. LANDLORD AND GUARANTOR WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ON
ALL MATTERS ARISING OUT OF THIS GUARANTY.

27. CONSENT TO JURISDICTION. GUARANTOR HEREBY IRREVOCABLY SUBMITS AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING
JURISDICTION OVER LUCAS COUNTY, OHIO OR ANY COUNTY IN WHICH ANY OF THE PROPERTY
IS LOCATED FOR ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS
GUARANTY. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT GUARANTOR
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM

 

- 9 -



--------------------------------------------------------------------------------

TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. GUARANTOR AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

GUARANTOR AGREES NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING AGAINST
LANDLORD OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF LANDLORD,
CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT
OTHER THAN A STATE OR FEDERAL COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO.

GUARANTOR HEREBY CONSENTS TO SERVICE OF PROCESS BY LANDLORD IN ANY MANNER AND IN
ANY JURISDICTION PERMITTED BY LAW. NOTHING HEREIN SHALL AFFECT OR IMPAIR
LANDLORD’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW, OR
LANDLORD’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST GUARANTOR OR THE
PROPERTY OF GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor executes and delivers to Landlord this Amended and
Restated Unconditional and Continuing Guaranty effective as of the Effective
Date.

 

Address:     LIFECARE HOLDINGS, INC.        By:                          Title:
         Tax ID No.      Address:     SAN ANTONIO SPECIALTY HOSPITAL, LTD.     
  By:                          Title:          Tax ID No.      Address:    
LIFECARE HOSPITALS OF MILWAUKEE, INC.        By:                          Title:
         Tax ID No.     

 

- 11 -